Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6, 8-14, 16-24, 26, and 29-31 are allowed.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Brion Heaney on August 23, 2021.
The application has been amended as follows: 
Claim 1, line 24, delete “X4 denotes H, alkyl having 1 to 3 C atoms or halogen,”.
Claim 1, line 30, delete “up to” and insert in its place --3 to--.
Claim 5, lines 31-33, delete “alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl or alkoxycarbonyloxy having up to 7 carbon atoms” and insert in its place --alkyl or alkoxy having 1 to 7 carbon atoms or alkylcarbonyl, alkoxycarbonyl or alkoxycarbonyloxy having 2 to 7 carbon atoms--.
Claim 5, lines 36-37, delete “alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl or alkoxycarbonyloxy having up to 12 carbon atoms” and insert in its place --alkyl or alkoxy having 1 to 12 carbon atoms or alkylcarbonyl, alkoxycarbonyl or alkoxycarbonyloxy having 2 to 12 carbon atoms--. 

Claim 5, lines 87-89, delete “alkyl, alkoxy, alkylcarbonyl, alkoxycarbonyl or alkoxycarbonyloxy having up to 7 carbon atoms” and insert in its place --alkyl or alkoxy having 1 to 7 carbon atoms or alkylcarbonyl, alkoxycarbonyl or alkoxycarbonyloxy having 2 to 7 carbon atoms--.
Claim 20, line 31, insert a space between “3to”.
Claim 23, line 3, the “
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments regarding the 103 rejection over Manabe in view of Shizhi are persuasive. Specifically, Shizhi does not adequately support a compound of formula G-2. The closest prior art that teaches a compound of formula G-2 is Admoneas et al. (Acetylenic liquid crystals available by Castro reaction) but teaches away from using said compound in a composition for electrooptical purposes. Therefore, the prior art of record does not teach or provide motivation to make a liquid crystal medium comprising a compound of formula G-2, a compound of formula II-1a and/or II-1b, and a compound of formula IV.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849.  The examiner can normally be reached on 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722